                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



TERRY PIERCE,

               Plaintiff,

v.                                                          Case No. 17-2233-JWB

PRIMEREVENUE, INC., et al.,

               Defendants.


                                MEMORANDUM AND ORDER

       This matter is before the court on Defendants’ motion to dismiss with prejudice. (Doc.

103.) Plaintiff has not filed a response and the time for doing so has now passed. For the reasons

stated herein, Defendants’ motion is GRANTED.

       On July 11, Defendants filed a motion to enforce the settlement agreement. (Doc. 91.)

The court granted Defendants’ motion (Doc. 102). The court allowed Defendants ten days to remit

payment to Plaintiff and move for dismissal. Id. Defendants have now delivered the settlement

payment to Plaintiff. (Doc. 103, Exh. 1.)

       The court finds that Defendants have complied with the terms of the settlement agreement

and that this action should therefore be dismissed with prejudice according to the terms of that

agreement.

       Defendants motion to dismiss this action with prejudice is GRANTED. (Doc. 103.)

       IT IS SO ORDERED this 13th day of November, 2018

                                                    ___s/ John W. Broomes ____________
                                                    JOHN W. BROOMES
                                                    UNITED STATES DISTRICT JUDGE
